Citation Nr: 0011514	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  93-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from January 1981 to January 
1985.  



This matter comes to the Board of Veterans' Appeals (Board) 
from decisions by the Pittsburgh Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in June 1999, when it was remanded to the RO 
for further development of the evidence.  

In the June 1999 decision, the Board noted that the appellant 
had raised unadjudicated issues concerning entitlement to 
service connection for a skin disability and for sexual 
dysfunction due to a claimed exposure in service to toxic 
chemicals (service connection for both disabilities due to 
exposure to ionizing radiation in service had previously been 
denied by the RO in July 1998).  The current record does not 
reflect any adjudication of these issues by the RO, to which 
these matters are again referred for further development and 
other appropriate action.  


FINDINGS OF FACT

1.  Chondromalacia of the right knee was not present at any 
time during the appellant's active service.  

2.  Chondromalacia of the right knee is not shown to be 
related to any incident occurring in service or to the 
appellant's service-connected left knee disability.  


CONCLUSION OF LAW

The appellant's chondromalacia of the right knee was not 
incurred in or aggravated by service, neither is it 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection can also be granted for any 
disability which is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999).  

In this case, the evidence reflects only the most generalized 
of complaints of right knee pain on two occasions in service 
after vigorous activity (with no relevant clinical findings 
and no diagnosis of chondromalacia) followed by a total 
absence of objective evidence of right knee complaint or 
treatment until November 1993, many years after service.  VA 
medical examination of the appellant in July 1996 added no 
significant new information.  

The report of a VA orthopedic examination of the appellant in 
February 1998 reflects a diagnosis of bilateral 
chondromalacia patella, apparently superimposed on a patella-
femoral malalignment which is developmental in nature and not 
related to service.  The examiner, having noted that the 
onset of symptoms involving the right knee only occurred 
"[i]n the last few years," then commented that the 
"[o]nset of symptoms was clearly related to service on the 
left, and more loosely related on the right. . . .  There is 
no significant evidence which would support the development 
of right knee chondromalacia patella due to gait alterations 
from left knee patella-femoral arthralgia."  The VA examiner 
expressed no reasons or bases for this opinion, nor did he 
reference the extensive historical material contained in the 
claims file in support of it.  In June 1999, the Board 
requested clarification of this medical opinion.  

Meanwhile, in September 1998, service connection for 
chondromalacia of the left knee was granted by the RO.  

In August 1999, a VA examiner reviewed the entire claims file 
and reported that:  

[t]here is no reference to a specific right knee 
injury during or after active service.  In my 
opinion, on review of this file, there is no 
relationship between chondromalacia of the right 
knee to his military service.  In my opinion, 
chondromalacia of the right knee did not originate 
during active service and is not related to any 
event or events which occurred during military 
service.  Chondromalacia of the left knee is not a 
risk factor for, is not a precursor to, and is not 
a cause for the development of chondromalacia in a 
contralateral limb.  

The Board finds the foregoing medical opinion to be very 
probative, credible and controlling in this case.  
Accordingly, as the preponderance of the evidence is 
unfavorable to the merits of the present claim, the appeal 
must be denied.  


ORDER

Service connection for chondromalacia of the right knee is 
denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

